DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 10-19, drawn to an artificial eye lens.
Group II, claim(s) 20, drawn to a method of producing an artificial eye lens.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an artificial eye lens with a birefringence structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 1994/027169).  Fiala et al. teaches a lens with a birefringent structure(Fig. 1b).  Therefore, the common feature between both groups does not provide a contribution over the prior art, and, thus, cannot be a special technical feature. 

During a telephone conversation with Katherine Sales  on June 14, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 10-19.  Affirmation of this 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiala et al. (WO 1994/027169; provided in the applicants IDS, see attached translation).

Referring to claim 10, Fiala et al. (‘169) discloses an artificial eye lens(2) having an integral optical (2) part which has, viewed in the direction of an optical principal axis of the eye lens, a first optical side(Fig. 1B) and an opposite, second optical side(Fig. 1B), wherein the integral optical part has a birefringence structure(page 1, paragraph 9 of translation; birefringent thermoplastic with curved surfaces) formed as a laser structure(the  language of formed as a laser structure intended use; therefore if the structure is present in the prior art, the claimed language is met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiala et al. (‘169) as applied to claim 10 above,  in view of Fiala et al. (US 5,142,411).

Referring to claim 11, Fiala et al. (‘169) discloses an integral optical part. 
Fiala et al. (‘169)  lacks a detailed description of the optical part being formed from an isotropic material.  
Fiala (‘411) discloses a birefringent lens system, with the optic part being formed from an isotropic material (Fig. 10). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the optic part of the lens of Fiala et al. (‘169) to be isotropic as taught in Fiala (‘411) in order to provide an optic that will allow for the refraction of light in a particular direction. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiala et al. (‘169 and ‘411) as applied to claim 11 above, and further in view of Freeman(US 5,200,226).
 
Referring to claim 13, Fiala et al. (‘169) a birefringent structure, but lacks a detailed description of the birefringent structure being a linear structure or having straight lines. 
Freeman discloses a diffractive lens with a birefringent structure that has straight lines (see figs. 4a-4b; col. 6 lines )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the birefringent structure of Fiala et al.(‘169) as taught in Freeman to have a straight line in order to allow for light diffraction off the lens as required by a patient. 

Claim 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiala et al. (‘169) in view of Freeman (US 5,100,226).

Referring to claims 12 and 14, Fiala et al. (‘169) a birefringent structure, but lacks a detailed description of the birefringent structure being a linear structure or having straight lines. 
Freeman discloses a diffractive lens with a birefringent structure that has straight lines (see figs. 4a-4b; col. 6 lines )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the birefringent structure of Fiala et al.(‘169) as taught in Freeman to have a straight line in order to allow for light diffraction off the lens as required by a patient. 
Referring to claim 15, Fiala et al. (‘169) lacks a detailed description of wherein the integral optical part has at least one further diffractive grating structure which is separate from the birefringent structure.
Freeman discloses wherein the integral optical part has at least one further diffractive grating structure, which is separate from the birefringent structure, as a laser structure(Figs. 4a-4b). Figures show more than one diffractive grating structure. [Applicant should note that the limitation of the laser structure is product by process limitation. As long as the further diffractive grating structure is present, the manner in which the grating occurs (laser) is irrelevant].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens of Fiala et al. (‘169) to include an additional diffractive grating structure that is separate from the birefringent structure as taught in Freeman in order to provide a lens that provide additional diffractive properties in order to treat patients vision. 
Referring to claims 16-19, Fiala et al (‘169) discloses a diffractive grating. Fiala et al. (‘169) lacks a detailed description of specifics of the diffractive grating. 
Referring to claim 16, Freeman discloses wherein the diffractive grating structure has an amplitude grating(line gratings).
Referring to claim 17, Freeman discloses wherein the diffractive grating structure has a phase grating(col. 6 lines 7-11).
Referring to claim 18, Freeman discloses wherein the diffractive grating structure has a phase grating(col. 6 lines 7-11).
Referring to claim 19, Freeman discloses wherein the diffractive grating structure has at least one holographic grating(col. 2 lines 53-54).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the diffractive gratings in Fiala et al. (‘169) as taught in Freeman, in order to diffract light in different orientations as needed by the patient. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774